Citation Nr: 1135851	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  06-17 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for syncope, blackout spells, and fainting spells, claimed as dizziness.

2.  Entitlement to service connection for a cardiovascular disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety and depression, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for arthritis of the low back and bilateral arms, to include numbness of the joints.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1973.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2004 by the Department of Veterans Affairs (VA) New Orleans, Louisiana, Regional Office (RO).

The Veteran requested a video-conference hearing in connection with the current claim.  The hearing was scheduled and subsequently held in June 2008.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.  The record was left open for a period of 60 days following the hearing to afford the Veteran the opportunity to submit evidence in support of the current claims.  The Veteran submitted additional private treatment records with a waiver of RO jurisdiction.

The Veteran's claims were previously before the Board in September 2008 and November 2010 and remanded at that time for additional evidentiary development, to include obtaining outstanding VA, private, and Social Security Administration (SSA) records, as well as affording the Veteran VA examinations.  Unfortunately, another remand is required for the reasons discussed below.

The Veteran was afforded a VA brain and spinal cord examination in December 2010.  At that time, the examiner noted the presence of cervical spine radiculopathy.  In light of the Veteran's service-connected cervical spine disability, the Board refers this issue for any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion).

Service treatment records (STRs) associated with the claims file revealed that the Veteran was afforded a clinical evaluation and physical examination in June 1971 prior to entering service.  The clinical evaluation was normal and no neurological, cardiovascular, psychiatric, or orthopedic abnormalities were found.  The Veteran described his health as "fair (normal)" and provided a past medical history significant for dizziness or fainting spells and a history of broken bones (i.e., "broke collarbone, a shoulder problem").  

The Veteran presented to sick call in June 1971 after experiencing fainting spells.  According to the Veteran, he almost passed out three times yesterday and eight times the day before.  The Veteran returned to sick call in September 1971 and reported right shoulder pain characterized by numbness radiating down the right arm.  He denied a history of trauma.  A physical examination was normal and x-rays were interpreted to show evidence of a smooth irregularity of the anterior border of the right glenoid process.  The radiologist found this was "probably" due to old scarring.  The x-rays were otherwise unremarkable.  The impression was rule out cervical abnormality.  

The Veteran was also afforded a clinical evaluation and physical examination in May 1973 prior to discharge from service.  The clinical evaluation was essentially normal, but an unidentified abnormality of the spine was noted.  The Veteran described his health as "fair" and provided a medical history significant for swollen or painful joints, dizziness or fainting spells, palpitation or pounding heart, broken bones, arthritis, rheumatism, or bursitis, recurrent back pain, and frequent trouble sleeping.

With respect to the Veteran's service connection claims for syncope, blackout spells, and fainting spells (claimed as dizziness), and for a cardiovascular disorder, the Veteran was most recently afforded a VA examination in December 2010.  The examiner determined that the Veteran's fainting and syncope were "probably" secondary to the currently diagnosed bradycardia; however, bradycardia was "unlikely" to have been secondary to the Veteran's military service.  The Board finds this opinion to be inadequate for evaluation purposes because it fails to address the threshold question as to whether these symptoms existed prior to the Veteran's period of service.  

In this regard, the Veteran reported symptoms of dizziness and fainting spells prior to service, on entrance into service, in service, at the time of discharge from service, and since service.  These symptoms, after extensive diagnostic testing, were found to be the result of dysautonomia syndrome and/or neurocardiogenic syncope which necessitated the implantation of a cardiac pacemaker.  Of particular note, the Veteran has provided conflicting statements regarding the onset of these symptoms, indicating in VA and private treatment records and examination reports as well as hearing testimony that they began prior to service, in service, or after discharge from service.  See records dated August and December 1983, November and December 1994, August 1995, May and November 1997, March and October 1998, January, February, and July 1999, December 2008, and December 2010.

In light of the assertions that he had similar symptoms prior to entering service, a VA examination is needed to determine when the Veteran's neurological and cardiovascular symptoms were first manifested and whether or not the resultant disabilities were incurred in or aggravated by his period of active service.  

With respect to the Veteran's service connection claim for anxiety and depression, the Board has rephrased the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

The Veteran was afforded VA examinations in connection with this claim in December 2008 and January 2011.  In each instance, the VA examiners were unable to indicate whether the currently diagnosed psychiatric disorders, including but not limited to anxiety and depression, were related to the Veteran's period of active service without resort to speculation.  Such opinions, according to Jones v. Shinseki, 23 Vet. App. 382, 392 (2010), are not per se inadequate.  However, the January 2011 VA examiner failed to discuss aggravation within the context of a secondary service-connection claim as requested in the Board's November 2010 remand order.  Accordingly, the Board finds that the examination report must be returned as insufficient.

With respect to the Veteran's service connection claim for arthritis of the low back and bilateral arms, to include numbness of the joints, a VA examiner in December 2010 concluded that the degenerative changes in the lumbar spine and bilateral shoulders were due to the aging process and not the Veteran's period of active service.  In reaching this conclusion, the examiner pointed out that the Veteran's claimed in-service parachute jump injury was not verified by the STRs.  Rather, the examiner pointed out that there was a gradual onset of symptoms following discharge from service.  The Board notes that the claimed in-service parachute jump injury is not referenced in the military records; however, the DD 214 Form confirms that the Veteran completed basic airborne training and was awarded a Parachute Badge.  The December 2010 VA examiner failed to discuss the significance, if any, of (1) the Veteran's pre-service history of a broken collarbone, (2) his in-service parachute training (even if no accident as alleged by the Veteran could be verified), (3) the notation of a spine abnormality on separation, and (4) his post-service report of a torn right rotator cuff (see January 1999 private neurological evaluation report).  Accordingly, a new VA examination in needed to address these issues.

VA is required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); see also, Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, therefore, an attempt should be made to obtain all VA medical records pertaining to the Veteran that are dated from January 26, 2011.  

In addition, the Veteran should be contacted and asked to identify any and all non-VA sources of treatment for the disabilities at issue that are not already of record.  It is noted that the Veteran submitted several dated and signed releases in January 2011 authorizing VA to obtain pertinent private treatment records on his behalf.  The records of some of the providers identified by the Veteran, including J. McClelland, M.D., D. Fontenot, M.D., and W. Gladney, M.D., have been obtained in the past, but the Veteran has indicated current continued treatment from these providers.  It also appears that no attempt has been made to obtain records from some other providers, including M. Elkersh, M.D. and S. Zapata-Campusano, M.D.  The AMC should attempt to obtain these outstanding records on remand.

The Veteran should also be provided with complete notice pursuant to the Veterans Claims Assistance Act (VCAA).  The notice letter must provide information about the type of evidence necessary to establish service connection for the disabilities currently on appeal.  The Veteran should also be provided with notice of the information and evidence needed to establish service connection for an acquired psychiatric disorder on a secondary basis, to include as secondary to a service-connected cervical spine disability.  

Finally, the Veteran has requested that VA obtain several private and VA treatment records on his behalf in support of the current claim.  Notably, the Veteran identified outstanding pertinent treatment records dated from the 1970s and 1980s from the VA Medical Center in New Orleans, Louisiana, the Baton Rouge General Medical Center, and Drs. Grace, Smith, and Tessier.  Unfortunately, these records could not be obtained and the Veteran was notified of such in the March 2006 statement of the case.  However, the Veteran was not provided with notice that complies with 38 C.F.R. § 3.159(e).  This should be remedied on remand.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for the disabilities at issue that are not already of record.  If necessary, the Veteran should provide, or authorize VA to obtain, any such pertinent private records which are not already of record, including but not limited to those from J. McClelland, M.D., D. Fontenot, M.D., W. Gladney, M.D., M. Elkersh, M.D., and S. Zapata-Campusano, M.D.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Send a duty-to-inform notice to the Veteran pursuant to the Veterans Claims Assistance Act.  The notice letter must provide information about the type of evidence necessary to establish service connection for the disabilities currently on appeal.  The Veteran should also be provided with notice of the information and evidence needed to establish service connection for an acquired psychiatric disorder on a secondary basis.

3.  Advise the Veteran pursuant to 38 C.F.R. § 3.159(e) that treatment records dated from the 1970s and 1980s from the VA Medical Center in New Orleans, Louisiana, the Baton Rouge General Medical Center, and Drs. Grace, Smith, and Tessier could not be obtained.  Provide him with an explanation of the efforts VA made to obtain the records; a description of any further action that will be taken regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and notice that the Veteran is ultimately responsible for providing the evidence.

4.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from January 26, 2011.  If there are no VA medical records dated after January 26, 2011, this finding should be documented in the claims folder.

5.  After all of the above development is completed, schedule the Veteran for a VA examination to determine the nature and etiology of currently diagnosed dysautonomia syndrome and/or neurocardiogenic syncope, claimed as syncope, blackout spells, fainting spells, dizziness, or a neurocardiovascular disorder, and its relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted at this time, and included in the examination report.  If an electroencephalogram (EEG), which was recommended by the December 2008 examiner, is not performed, the examiner should explain why such testing is unnecessary.  

In particular, the examiner is asked to express an opinion as to when the Veteran's currently diagnosed dysautonomia syndrome, neurocardiogenic syncope, and/or other cardiovascular or neurological disability found on examination was first manifested (i.e., prior to service, in service, or after service).  See STRs (which noted a pre-service history of dizziness and fainting spells) and the Veteran's July 2008 hearing testimony.

If the examiner determines that the Veteran's dysautonomia syndrome, neurocardiogenic syncope, and/or other cardiovascular or neurological disability found on examination is a disease which clearly and unmistakably (i.e., undebatably) existed prior to service, the examiner is asked to so indicate in the examination report and explain why it existed prior to service.  The examiner is also asked to indicate whether the disability was aggravated (i.e., a permanently increase in severity) during service.  If the examiner answers this question affirmatively, the examiner is then asked to express an opinion as to whether the increase in severity is due to the natural progress of the disease.  Please note: The examiner should provide an explanation of the natural progress of dysautonomia syndrome, neurocardiogenic syncope, and/or other cardiovascular or neurological disability found on examination with particular emphasis on the facts of the Veteran's case.  If the examiner determines that the disability did not increase in severity during service, the examiner should indicate as such.  

In the alternative, the examiner is asked to express an opinion as to whether the currently diagnosed dysautonomia syndrome, neurocardiogenic syncope, and/or other cardiovascular or neurological disability found on examination at least as likely as not (i.e., 50 percent or greater possibility) began in or is related to the Veteran's period of active service, including but not limited to the Veteran's in-service subjective complaints of dizziness, fainting spells, passing out, palpitations, or pounding heart.  The examiner should provide the Veteran with an opportunity to state what symptoms he experiences and for how long they have been present, and consider the Veteran's report of continuity of symptoms, if any, since discharge from service in reaching this conclusion.  Please note: the examiner must provide separate opinions for the currently diagnosed dysautonomia syndrome, neurocardiogenic syncope, and/or other cardiovascular or neurological disability found on examination.  The examiner must provide a complete rationale for any stated opinion.  To the extent possible, the examiner should reconcile the diagnosis found upon examination with the other diagnoses of record.  

6.  After Steps 1-3 are completed, return the Veteran's claims file to the examiner who performed the January 2011 VA psychiatric examination.  If this examiner is available, the examiner is asked to provide an addendum in which the following questions are answered: 

* Whether the currently diagnosed psychiatric disorders at least as likely as not (i.e., 50 percent or greater possibility) began in or were related to his period of active service, to include his subjective complaints of frequent trouble sleeping, dizziness, fainting spells, passing out, palpitations, or pounding heart.  The examiner should also discuss the significance, if any, of the November 1997 and February 1999 private psychiatric treatment reports which found that the Veteran described classic panic attack symptoms in the military beginning at age 21 and that he later developed depression sometime in the 1990s.  

* Whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's psychiatric disorders were caused by, the result of, or due to his service-connected cervical spine disability.  If the examiner answers this question negatively, the examiner is asked to express an opinion as to whether the Veteran's psychiatric disorders were aggravated (i.e., permanently worsened) by his service-connected cervical spine disability.

The examiner should provide the Veteran with an opportunity to state what symptoms he experiences and for how long they have been present, and consider the Veteran's report of continuity of symptoms, if any, since discharge from service in reaching this conclusion. 

If this examiner is unavailable or indicates that another examination is necessary to respond to the above questions, another examination should be scheduled.  The examiner is asked to ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, including but not limited to panic disorder with agoraphobia and social phobia, depression, anxiety, and major depressive disorder, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  The examiner should provide an opinion on the questions posed immediately above and must provide a complete rationale for any stated opinion.

7.  After Steps 1-3 are completed, schedule the Veteran for a VA examination to determine the nature and etiology of currently diagnosed degenerative changes in the lumbar spine and bilateral shoulders and their relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted at this time, and included in the examination report.  

The examiner is asked to express an opinion as to whether the currently diagnosed degenerative changes in the lumbar spine and bilateral shoulders at least as likely as not (i.e., 50 percent or greater possibility) began in or were related to his period of active service, to include his completion of basic airborne training (and subsequent receipt of the Parachute Badge), and/or his subjective complaints of recurrent back pain, arthritis, rheumatism, or bursitis on discharge from service.  In reaching these conclusions, the examiner should discuss the significance, if any, of (1) the Veteran's pre-service history of a broken collarbone, (2) his in-service parachute training (even if no accident as alleged by the Veteran can be verified), (3) the notation of a spine abnormality on separation examination, and (4) his post-service report of a torn right rotator cuff (see January 1999 private neurological evaluation report).  Please note: the examiner must provide an opinion with respect to both the lumbar spine and bilateral shoulder disability.  The examiner should provide the Veteran with an opportunity to state what symptoms he experiences and for how long they have been present, and consider the Veteran's report of continuity of symptoms, if any, since discharge from service in reaching this conclusion.  For purposes of this opinion, the examiner should consider credible the Veteran's report that he experienced a parachute injury in service.  The examiner must provide a complete rationale for any stated opinion.
    
8.  After the requested examinations or addenda have been completed, they should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports or addenda should be returned to the examiners if they are deficient in any manner.

9.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

